DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 December 2020.  In view of this communication and the amendment filed 19 November 2020: claims 1 and 3-11 were previously pending; claim 3 was cancelled by the amendment; and thus, claims 1 and 4-11 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Response to Arguments
The Applicant’s arguments, filed 19 November 2020, have been fully considered but are only partially persuasive.  
The Applicant’s first argument (page 4, line 7 to page 5, line 4 of the Remarks) alleges that Kingrey does not disclose a rotor having a diameter that provides the same magnetic flux as a full-length rotor, as recited in claim 1 as amended.  While this argument is persuasive, new grounds of rejection have been made in view of Kataoka, cited below.  Kataoka discloses a rotor where the diameter is altered to compensate for the change in 
The Applicant’s second argument (page 5, lines 5-13 of the Remarks) alleges that the remaining claims are allowable by virtue of their dependency on claim 1.  This is unpersuasive in view of the new grounds of rejection cited below.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1, 4-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2010/0096940 A1), hereinafter referred to as “Kataoka”, in view of Kingrey et al. (US 2014/0103769 A1), hereinafter referred to as “Kingrey”.
Regarding claim 1, Kataoka discloses a vacuum pump assembly [1-3] comprising a motor [3] (fig. 1-3; ¶ 0033-0035):
a motor rotor magnet [6] and a stator [5]; said rotor motor magnet [6] being configured to be rotatable relative to said stator [5] about an axis [12a] (fig. fig. 1-3; ¶ 0053-0055) to drive a vacuum pump mechanism (¶ 0033-0035); 

    PNG
    media_image1.png
    640
    1058
    media_image1.png
    Greyscale


wherein said axial length of said motor rotor magnet [6] is such that variable magnetic field associated with rotation of said motor rotor magnet [6] and stator [5] is substantially contained within a volume enclosed by said stator [5] (¶ 0016-0019; the length of the rotor is set to prevent “magnetic flux leakage from both axial end faces of the rotor”, thereby containing the flux within the stator) and
said motor rotor magnet [6] has a diameter [D] such that a product of magnetic flux between said motor rotor magnet [6] and winding turns [520] of said stator [5] is substantially identical to an arrangement in which said motor rotor magnet [6] has an axial length comparable to that of said stator [5] (¶ 0016-0019, 0057-0060, 0061; the diameter [D] of the rotor is to prevent a decrease in the magnetic flux associated with decreasing the length of the rotor).
Kataoka does not disclose said motor rotor magnet [6] having an axial length [L] of two thirds or less than that of said stator [5].
Kingrey discloses a vacuum pump assembly having a motor [300] (fig. 22; f 0065), comprising a motor rotor magnet [302] and a stator [18] (fig. 22; ¶ 0065-0066) to drive a vacuum pump mechanism (¶ 0033, 0067);
wherein said motor rotor magnet [302] having an axial length of two thirds or less than that of said stator [18] (fig. 22; ¶ 0066; the ratio of rotor length, 1 inch, to stator length, 1.75 inches, is approximately 0.57).


    PNG
    media_image2.png
    496
    701
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor rotor magnet and rotor of Kataoka having a axial length of two thirds or less than that of said stator as taught by Kingrey, in order to provide efficient operation at much higher rotational speeds (¶ 0066 of Kingrey) and also because the shorter length rotor requires less material and reduces the cost of the motor (¶ 0065 or Kingrey).
Regarding claim 4, Kingrey further discloses that said motor rotor magnet [302] has an axial length between one third and two thirds of that of said stator [18] (fig. 22; ¶ 0066; the ratio of rotor length, 1 inch, to stator length, 1.75 inches, is approximately 0.57).
Regarding claim 5, Kingrey further discloses that said motor rotor magnet [302] has an axial length between two fifths and three fifths of that of said stator [18] (fig. 22; ¶ 0066; the ratio of rotor length, 1 inch, to stator length, 1.75 inches, is approximately 0.57).
Regarding claim 6, Kingrey further discloses that said motor rotor magnet [302] has an axial length in the region of a half of the axial length of said stator [18] (fig. 22; ¶ 0066; the ratio of rotor length, 1 inch, to stator length, 1.75 inches, is approximately 0.57).
Regarding claim 10, Kataoka further discloses that said motor rotor magnet [6] comprises a substantially tubular cylindrical portion [610] (fig. 3; ¶ 0054).
Regarding claim 11, Kingrey further discloses that said substantially tubular cylindrical portion [610] is mounted on the exterior of a vacuum pump shaft [12] (fig. 1, 3; ¶ 0033, 0054).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka and Kingrey as applied to claim 1 above, and further in view of Okubo et al. (US 2016/0197541 A1), hereinafter referred to as “Okubo”.
Regarding claim 7, Kataoka, in view of Kingrey, discloses the vacuum pump assembly according to claim 1, as stated above.  Kataoka does not disclose that said motor rotor magnet [6] is substantially longitudinally symmetrically located within said stator [5].
Okubo discloses a motor [1] comprising a rotor [3] having a shorter axial length than a stator [2] (fig. 1; ¶ 0019), wherein said motor rotor magnet [16] is substantially longitudinally symmetrically located within said stator [2] (fig. 1, 3; ¶ 0031-0032; the rotor has the same overhangs, X1 and X2, on either axial end).

    PNG
    media_image3.png
    435
    659
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the rotor of Kataoka symmetrically within the stator as taught by Okubo, in order to equalize the magnetic flux density by suppressing magnetic flux flowing from end surfaces of the rotor/stator, thereby reducing cogging torque (¶ 0008-0011 of Okubo).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka and Kingrey as applied to claim 1 above, and further in view of Teufl et al. (US 2015/0086398 A1), hereinafter referred to as “Teufl”.
Regarding claim 8, Kataoka, in view of Kingrey, discloses the vacuum pump assembly according to claim 1, as stated above.  Kataoka does not disclose that said motor rotor magnet [6] comprises a solid cylindrical magnet (fig. 3; Kataoka discloses four separate rectangular magnets, 620, disposed within a core).
Teufl discloses a pump assembly comprising a motor [1] having a motor rotor magnet [150] (fig. 1; ¶ 0030-0031, 0033), wherein said motor rotor magnet [150] comprises a solid cylindrical magnet (fig. 1; ¶ 0037).

    PNG
    media_image4.png
    450
    561
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Kingrey from a solid cylindrical magnet as taught by Teufl, in order to provide a more cost-efficient and easy to manufacture rotor assembly (¶ 0011, 0037 of Teufl).
Regarding claim 9, Kataoka further discloses that said motor rotor magnet [6] is mounted within a recess provided on a vacuum pump shaft [12] (fig. 1; ¶ 0033, 0054; the recess is formed relative to larger diameter structures attached at other locations of the shaft); and Teufl further discloses that said solid cylindrical magnet [150] is mounted within a recess [120] provided on a vacuum pump shaft [100] (fig. 1; ¶ 0033).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ikeno et al. (US 2017/0288517 A1) discloses a motor comprising a rotor and a stator, wherein the axial length of the rotor is less than the axial length of the stator.
Mekota et al. (US 2015/0030475 A1) discloses a vacuum pump having a motor, the motor comprising a rotor with an annular magnet and a stator, wherein the axial length of the rotor is less than the axial length of the stator.
Brahmavar (US 2015/0103770 A1) discloses a motor comprising a rotor and a stator, wherein the axial length of the rotor is less than the axial length of the stator.
Kingrey et al. (US 2012/0139381 A1) discloses a motor comprising a rotor and a stator, wherein the axial length of the rotor is less than the axial length of the stator.
Okubo (US 6,897,588 B2) discloses a motor comprising a rotor and a stator, wherein the axial length of the rotor is less than the axial length of the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/Michael Andrews/
Primary Examiner, Art Unit 2834